Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-19, and 23 of U.S. Patent No. 10,873,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  The claims are compared as follows:
Instant application Claims:
Patent Claims:
2. (New) At least one non-transitory article comprising a computer-readable medium having instructions stored thereon that when executed cause a computing device to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block, and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.
1. A computer-implemented method of motion estimation for video coding comprising: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one motion vector candidate extending between a current block on a current frame and a reference block on a reference frame, wherein the current block is alternatively provided in one of a variety of available sizes, the determining comprising: determining spatial neighbor block locations on the same frame as the current block and including at least one spatial neighbor block adjacent the current block, wherein spatial neighbor blocks at the locations have a same single fixed size, wherein the current block is not limited to being the same size as the spatial neighbor blocks, and using a neighbor block pattern formula to compute at least one neighbor block coordinate relative to the position of the current block on the current frame and using substantially the same pattern formula regardless of the size of the current block relative to the neighbor blocks; and using motion vectors of the neighbor blocks at locations determined by using the at least one neighbor block coordinate and to determine at least one motion vector of the current block.
3. (New) The article of claim 2 comprising using no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.
2. The method of claim 1 comprising: using no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.
4. (New) The article of claim 2 wherein the block area permitted to have neighbor blocks above the current block comprises a single row above and adjacent the current block.
3. The method of claim 1 wherein the block area permitted to have neighbor blocks comprises a single row above and adjacent the current block.
5. (New) The article of claim 4 wherein the block area permitted to have neighbor blocks is at most three columns to the immediate left of the current block.
4. The method of claim 3 wherein the block area permitted to have neighbor blocks at most three columns to the immediate left of the current block.
6. (New) The article of claim 2 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block and having data stored by a single line buffer of consecutive 8 x 8 pixel blocks along the length of the top of the current block plus one block.
5. The method of claim 1 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block and having data stored by a single line buffer of consecutive 8.times.8 pixel blocks along the length of the top of the current block plus one block.
7. (New) The article of claim 2 wherein the instructions cause the computing device to operate by buffering only 8 x 8 pixel block-based motion vectors as potential neighbor block motion vectors.
6. The method of claim 1 comprising buffering only 8 x 8 pixel block-based motion vectors as potential neighbor block motion vectors.
8. (New) The article of claim 2 wherein the instructions cause the computing device to operate by: determining at most nine spatial neighbor motion vectors; and determining at most two candidate motion vectors from the motion vectors to be used to determine the motion vector of the current block.
7. The method of claim 1 comprising determining at most nine spatial neighbor motion vectors; and determining at most two candidate motion vectors from the motion vectors to be used to determine the motion vector of the current block.
9. (New) The article of claim 2 wherein the neighbor block pattern formula uses the width or the height or both of the current block to at least one of: determine a row or column position of at least one neighbor block, align a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
8. The method of claim 1 wherein the neighbor block pattern formula using the width or the height or both of the current block to at least one of: determine a row or column position of at least one neighbor block, align a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
10. (New) The article of claim 2 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
9. The method of claim 1 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
11. (New) A device comprising: a display; a memory; and circuitry forming at least one processor communicatively coupled to the memory and display, the at least one processor being arranged to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.
12. A computer-implemented system comprising: a display; a memory; at least one processor communicatively coupled to the memory and display; the at least one processor being arranged to operate by: receiving multiple frames of pixel data; and determining at least one motion vector candidate extending between a current block on a current frame and a reference block on a reference frame, wherein the current block is alternatively provided in one of a variety of available sizes, the determining comprising: determining spatial neighbor block locations on the same frame as the current block and including at least one spatial neighbor block adjacent the current block, wherein spatial neighbor blocks at the locations have a same single fixed size, wherein the current block is not limited to being the same size as the spatial neighbor blocks, and using a neighbor block pattern formula to compute at least one neighbor block coordinate relative to the current block and using substantially the same pattern formula regardless of the size of the current block relative to the neighbor blocks; and using motion vectors of the neighbor blocks at determined neighbor block locations to determine at least one motion vector of the current block.
12. (New) The device of claim 11 wherein the neighbor block pattern formula uses the width or the height or both of the current block to determine a row or column position of at least one neighbor block.
13. The system of claim 12 wherein the neighbor block pattern formula uses the width or the height or both of the current block to determine a row or column position of at least one neighbor block.
13. (New) The device of claim 11 wherein the instructions cause the computing device to operate by storing motion vectors of 1 to 3 columns of potential neighbor block area on Application. No. 17/094,7425 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAon-chip memory while storing motion vectors of a single row of potential neighbor block area in a line buffer at other than on-chip memory.
15.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row above the current block with motion 
vectors stored off-chip, and at most three columns to the immediate left of the 
current block with motion vectors stored on-chip. 
 

14. (New) The device of claim 11 wherein the instructions cause the computing device to operate by indicating a block location is unavailable as a neighbor block to a current block when the neighbor block pattern formula places the neighbor block at a location outside and to the right of a top area extending from a 64 x 64 pixel superblock that contains the current block.
1.  A computer-implemented method of motion estimation for video coding 
comprising: receiving, by at least one processor, multiple frames of pixel 
data;  and determining, by at least one processor, at least one motion vector 
candidate extending between a current block on a current frame and a reference 
block on a reference frame, wherein the current block is alternatively provided 
in one of a variety of available sizes, the determining comprising: determining 
spatial neighbor block locations on the same frame as the current block and 
including at least one spatial neighbor block adjacent the current block, 
wherein spatial neighbor blocks at the locations have a same single fixed size, 
wherein the current block is not limited to being the same size as the spatial 
neighbor blocks, and using a neighbor block pattern formula to compute at least 
one neighbor block coordinate relative to the position of the current block on 
the current frame and using substantially the same pattern formula regardless 
of the size of the current block relative to the neighbor blocks;  and using 
motion vectors of the neighbor blocks at locations determined by using the at 
least one neighbor block coordinate and to determine at least one motion vector 
of the current block. 

11.  The method of claim 1 comprising indicating a block location is 
unavailable as a neighbor block to a current block when the neighbor block 
pattern formula places the neighbor block at a location outside and to the 
right of a top area extending from a 64 x  pixel superblock that contains 
the current block.
15. (New) The device of claim 11 wherein the formula uses positions of the neighbor blocks relative to one or more corners or proportional position along one or more sides of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block. 
 

 16. (New) The device of claim 11 wherein the instructions cause the computing device to operate by using no less than 8 x 8 block-based motion vectors from 8 x 8 pixel neighbor blocks for current blocks that are a sub-block size less than 8 x 8 pixel. 
14.  The system of claim 12 wherein the motion estimation unit is operated 
by using no less than 8 x 8 block-based motion vectors from 8 x 8 pixel 
neighbor blocks for current blocks that are a sub-block size less than 
8 x 8 pixel.
17. (New) The device of claim 11 wherein the block area permitted to have neighbor blocks comprises a single row above the current block with motion vectors stored off-chip, and at most three columns to the immediate left of the current block with motion vectors stored on- chip.
15.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row above the current block with motion 
vectors stored off-chip, and at most three columns to the immediate left of the 
current block with motion vectors stored on-chip.
18. (New) The device of claim 11 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block.	
16.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row and a single column both adjacent the 
current block.
19. (New) A computer-implemented method of video coding comprising: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block, and using motion vectors of the at least one neighbor blocks from at least one location determined by using the at least one neighbor block coordinate.
1.  A computer-implemented method of motion estimation for video coding 
comprising: receiving, by at least one processor, multiple frames of pixel 
data;  and determining, by at least one processor, at least one motion vector 
candidate extending between a current block on a current frame and a reference 
block on a reference frame, wherein the current block is alternatively provided 
in one of a variety of available sizes, the determining comprising: determining 
spatial neighbor block locations on the same frame as the current block and 
including at least one spatial neighbor block adjacent the current block, 
wherein spatial neighbor blocks at the locations have a same single fixed size, 
wherein the current block is not limited to being the same size as the spatial 
neighbor blocks, and using a neighbor block pattern formula to compute at least 
one neighbor block coordinate relative to the position of the current block on 
the current frame and using substantially the same pattern formula regardless 
of the size of the current block relative to the neighbor blocks;  and using 
motion vectors of the neighbor blocks at locations determined by using the at 
least one neighbor block coordinate and to determine at least one motion vector 
of the current block. 

20. (New) The method of claim 19 wherein neighbor blocks are eliminated due to duplication so that less than nine neighbor blocks listed by the neighbor block pattern formula are provided for current blocks of different sizes and due, at least in part, to equations provided by the neighbor block pattern formula.
12.  A computer-implemented system comprising: a display;  a memory;  at 
least one processor communicatively coupled to the memory and display;  the at 
least one processor being arranged to operate by: receiving multiple frames of 
pixel data;  and determining at least one motion vector candidate extending 
between a current block on a current frame and a reference block on a reference 
frame, wherein the current block is alternatively provided in one of a variety 
of available sizes, the determining comprising: determining spatial neighbor 
block locations on the same frame as the current block and including at least 
one spatial neighbor block adjacent the current block, wherein spatial neighbor 
blocks at the locations have a same single fixed size, wherein the current 
block is not limited to being the same size as the spatial neighbor blocks, and 
using a neighbor block pattern formula to compute at least one neighbor block 
coordinate relative to the current block and using substantially the same 
pattern formula regardless of the size of the current block relative to the 
neighbor blocks;  and using motion vectors of the neighbor blocks at determined 
neighbor block locations to determine at least one motion vector of the current 
block. 

18.  The system of claim 12 wherein neighbor blocks are eliminated due to 
duplication so that less than nine neighbor blocks listed by the neighbor block 
pattern formula are provided for current blocks of different sizes and due, at 
least in part, to equations provided by the neighbor block pattern formula. 

21. (New) The method of claim 19 wherein neighbor block locations are determined without using a look-up table that lists fixed neighbor block locations depending on current block size.
12.  A computer-implemented system comprising: a display;  a memory;  at 
least one processor communicatively coupled to the memory and display;  the at 
least one processor being arranged to operate by: receiving multiple frames of 
pixel data;  and determining at least one motion vector candidate extending 
between a current block on a current frame and a reference block on a reference 
frame, wherein the current block is alternatively provided in one of a variety 
of available sizes, the determining comprising: determining spatial neighbor 
block locations on the same frame as the current block and including at least 
one spatial neighbor block adjacent the current block, wherein spatial neighbor 
blocks at the locations have a same single fixed size, wherein the current 
block is not limited to being the same size as the spatial neighbor blocks, and 
using a neighbor block pattern formula to compute at least one neighbor block 
coordinate relative to the current block and using substantially the same 
pattern formula regardless of the size of the current block relative to the 
neighbor blocks;  and using motion vectors of the neighbor blocks at determined 
neighbor block locations to determine at least one motion vector of the current 
block. 
19.  The system of claim 12 wherein the neighbor block locations are 
determined without using a look-up table that lists fixed neighbor block 
locations depending on current block size. 
 

22. (New) The method of claim 19 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
9.  The method of claim 1 wherein the neighbor block pattern formula is 
provided at a decoder to be used to determine neighbor block locations on 
frames at the decoder.
23. (New) The method of claim 19 wherein the neighbor block pattern formula uses the width or the height or both of the current block formula to at least one of: determine a row or column position of at least one neighbor block, Application. No. 17/094,7427 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAalign a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
8.  The method of claim 1 wherein the neighbor block pattern formula using 
the width or the height or both of the current block to at least one of: 
determine a row or column position of at least one neighbor block, align a 
neighbor block at a corner of the current block, and align a neighbor block at 
a center of the width or height of the current block. 
 

24. (New) The method of claim 19 wherein the formula sets at least one position of the neighbor blocks to one or more corners or proportional position along one or more sides of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block.
25. (New) The method of claim 19 wherein the proportional position is center of a side of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block.
 26. (Currently Amended) A computer-implemented method of video coding comprising: receiving, by at least one processor, multiple frames of pixel data, and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, and using motion vectors of the at least one neighbor blocks from at least one location determined by using the at least one neighbor block coordinate, wherein a block area permitted to have the neighbor blocks comprises a single row above the current block with motion vectors stored off-chip, and at most three columns to the immediate left of the current block with motion vectors stored on-chip. 
11. (New) A device comprising: a display; a memory; and at least one processor communicatively coupled to the memory and display, the at least one processor being arranged to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.  
 
13. (New) The device of claim 11 wherein the instructions cause the computing device to operate by storing motion vectors of 1 to 3 columns of potential neighbor block area on Application. No. 17/094,7425 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAon-chip memory while storing motion vectors of a single row of potential neighbor block area in a line buffer at other than on-chip memory.



As shown above, some instant claims are in method form claims while the corresponding patented claims are in system or device form, and vice versa.  However, it is well recognized that an apparatus claim and a process claim of a similarly claimed invention are obvious variant of each other.  Thus, it would have been obvious to one of ordinary skill in the art to implement an apparatus claimed invention from a process claimed invention, and vice versa.  They are not patently distinctive.  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 7, 9-12, 15, 18-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2012/0008690).
 	Regarding claim 2, Lee discloses at least one non-transitory article comprising a computer-readable medium having instructions stored thereon that when executed cause a computing device to operate by (par. 243): 
receiving, by at least one processor, multiple frames of pixel data (1410); and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising (1420): 
determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block (1510, 1520, 1531, 1532, 1533), wherein the current block is not limited to being the same size as the neighbor blocks (par. 171), computing at least one neighbor block coordinate relative to the position of the current block on the current frame (note Fig. 15A-15E, the coordinates of the adjacent blocks to the current block are inherently computed or tabulated in an orderly manner) and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks (Fig. 15A-15E illustrate different neighbor block patterns surrounding the current blocks regardless of the size of the current block), wherein the formula uses a dimension of at least one side of the current block (note par. 118-126) and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate (note Fig. 17, 1730, 1760, and 1780).
	Regarding claim 4, Lee discloses the block area permitted to have neighbor blocks above the current block comprises a single row above and adjacent the current block (note Fig. 15B).
	Regarding claim 7, Lee discloses that the instructions cause the computing device to operate by buffering only 8 x 8 pixel block-based motion vectors as potential neighbor block motion vectors (par 171, 177).
	Regarding claim 9, Lee discloses the neighbor block pattern formula uses the width or the height or both of the current block to at least one of: determine a row or column position of at least one neighbor block, align a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block (see Fig. 15A-15E).
	Regarding claim 10, Lee discloses the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder (Fig. 21 and 22).
	Regarding claim 11, see rejection to claim 2.
	Regarding claim 12, Lee discloses the neighbor block pattern formula uses the width or the height or both of the current block to determine a row or column position of at least one neighbor block (note the adjacent blocks as shown in Fig. 15A-15E are positioned in a coordinate form).
	Regarding claim 15, Lee discloses the formula uses positions of the neighbor blocks relative to one or more corners or proportional position along one or more sides of the current block (note Fig. 15A-15E).
	Regarding claim 18, see Fig. 15B.
	Regarding claim 19, see rejection to claim 2.
	Regarding claim 21, Lee discloses neighbor block locations are determined without using a look-up table that lists fixed neighbor block locations depending on current block size.  That is, no look-up table is disclosed in Lee.
	Regarding claim 22, Lee discloses the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder (note Fig. 21 and 22).
	Regarding claim 23, see claim 23.
	Regarding claim 24, see claim 15.
	Regarding claim 25, Lee discloses the formula uses positions of the neighbor blocks relative to one or more corners or proportional position along one or more sides of the current block regardless of the size of the current block relative to the neighbor blocks (note Fig. 15A-15E, par. 171).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0008690).
	Regarding claim 3, Lee does not disclose using no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.  However, Lee teaches that the motion vectors, current blocks, and neighbor blocks can be in any size (par. 142-143, 171, 177, Fig. 6-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee so that to use no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.  It is considered a matter of obvious design choice. 
	Regarding claim 5, Lee does not disclose the block area permitted to have neighbor blocks is at most three columns to the immediate left of the current block.  According to Fig. 15A-15E, the left adjacent blocks to the current blocks can be in any column values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ three columns of neighbor blocks on the left side of the current blocks as the adjacent blocks to perform the well known functions as claimed.
	Regarding claim 6, Lee discloses the block area permitted to have neighbor blocks comprises a single row (1510) and a single column (1520) both adjacent the current block, except having data stored by a single line buffer of consecutive 8 x 8 pixel blocks along the length of the top of the current block plus one block.  It is understood the blocks in Lee are inherently stored in a storage means.  Lee also teaches that the blocks can be in any size (par. 171 and 177 and Fig. 6-13).  The examiner takes Official Notice that using single line buffer as a storage is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known single line buffer as the block storage in Lee so that the pixel blocks in any size, including 8 x 8 blocks, could be stored and used for the motion vector prediction operation.
	Regarding claim 8, Lee does not disclose the instructions cause the computing device to operate by: determining at most nine spatial neighbor motion vectors; and determining at most two candidate motion vectors from the motion vectors to be used to determine the motion vector of the current block.  However, as demonstrated in Fig. 15A-15E, the number of neighbor motion blocks and correspondingly the number of neighbor motion vectors can be in any value.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ nine adjacent blocks which includes the corresponding motion vectors as the motion vector prediction and employ the two most prominent motion vectors as the predictive motion vector.  Such task is considered an obvious design choice since Lee is not limited to any values such as claimed.
 	Regarding claim 16, see rejection to claim 3.
	 
Claims 13, 14, 17, 20, and 26 appear to contain allowable subject matter provided that the double patenting rejection is overcome.
Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.   
 	 With regard to applicant’s argument that Lee does not disclose or suggest that the dimensions of the current block is not considered as claimed, the examiner disagrees.  Lee does disclose that the size or dimensions of the current block are being considered.  For instance, in paragraph 120, Lee states that if the size or dimensions of the current block is significant different from the adjacent blocks, the motion vectors of some of the adjacent blocks may not be used as motion vector predictor candidates.  In paragraphs 121-126, various examples are given to show the dimensions of the current block are being used to compare with the adjacent blocks and to determined candidates based on the comparisons.  Thus, the considerations of the current block size or dimensions still meets “the formula uses a dimension of at least one side of the current block” as now claimed.
	In view of above arguments, it is clear that applicant fails to overcome the prior art reference Lee.  As a result, the rejections as maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422